United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, ST. LOUIS
PROCESSING & DISTRIBUTION CENTER,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1891
Issued: April 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 13, 2010 appellant filed a timely appeal from the May 13, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained
medical conditions due to his January 6, 2006 employment injury in addition to those already
accepted.
FACTUAL HISTORY
The Office accepted that on January 6, 2006 appellant, then a 37-year-old mechanic,
sustained a lumbosacral sprain/strain, lumbago, sciatica and lumbar radiculopathy while
climbing over a machine he was repairing. Appellant stopped work on January 7, 2006 and later

returned to work for the employing establishment.1 The Office paid him compensation for
various periods of compensation.2
In a February 28, 2008 report, Dr. Faisal J. Albanna, an attending Board-certified
neurosurgeon, diagnosed lumbago, myofascial pain, sciatica and status post lumbar fusion and
microdiscectomy in April 2006. In a February 28, 2008 note, Dr. Albanna stated that appellant
could return to work on March 2, 2008 with restrictions (through April 2, 2008) including no
lifting more than 25 pounds. The Office found that the reports of Dr. Albanna did not contain a
rationalized opinion detailing total disability for the claimed periods. In a July 8, 2008 decision,
it denied appellant’s claim that he sustained total disability for the period February 13 to
March 27, 2008 due to his January 6, 2006 employment injury.3 Appellant submitted additional
reports in which Dr. Albanna described the treatment of his back condition. In a September 12,
2008 decision, the Office affirmed its July 8, 2008 decision.
The findings of an October 31, 2008 magnetic resonance imaging (MRI) scan showed no
evidence of disc herniation or foraminal stenosis at L5-S1. These results were similar to those
found in a February 26, 2008 MRI scan study.
Appellant alleged that he sustained medical conditions due to his January 6, 2006
employment injury in addition to those already accepted, including failed back surgery
syndrome, right leg muscle atrophy and left knee degeneration. In a November 13, 2008 letter,
the Office requested that he submit additional factual and medical evidence in support of his
claim. Appellant responded in a November 18, 2008 letter and argued that scar tissue from
surgery required by his January 6, 2006 employment injury caused him to sustain right leg
muscle atrophy, nerve damage and abnormal posture and gait.
In a November 11, 2008 report, Dr. Albanna noted that appellant presented with
complaints of lumbar pain which radiated into both legs. Appellant also complained of tightness
and weakness in his leg muscles. Dr. Albanna indicated that on physical examination appellant
had some limitation of lumbar range of motion and that he had atrophy of his right leg muscles
and 4/5 strength in his right foot dorsiflexors. He diagnosed lumbago and lumbar degenerative
disc disease. Dr. Albanna also submitted chiropractic notes from October and November 2008.
In a January 20, 2009 decision, the Office denied appellant’s claim on the grounds that he
did not submit sufficient medical evidence to establish that he sustained additional medical
conditions due to his January 6, 2006 employment injury.
In December 8, 22 and 29, 2008 reports, Dr. Albanna diagnosed lumbago and described
his treatment of appellant’s lumbar spine with an epidural steroid injection. In a December 10,
2008 note, he diagnosed lumbago and indicated that appellant was off work on
1

Appellant began working as a electronics technician in April 2007.

2

On April 20, 2006 appellant underwent decompressive lumbar microlaminectomy, bilateral microdiscectomy,
removal of scar and posterior lumbar interbody fusion at L5-S1 with instrumentation. The procedures were
authorized by the Office. Appellant had previously undergone surgery at L5-S1 in 1989.
3

Appellant had filed a claim for this period of total disability on April 30, 2008.

2

December 11, 2008. In June 15, 29, July 13 and 27, 2009 reports, Dr. Gurpreet Padda, an
attending Board-certified physical medicine and rehabilitation physician, diagnosed various
conditions, including lumbosacral spondylolysis without myelopathy, lumbar disc displacement,
degenerative disc disease, postlumbar laminectomy syndrome, lumbar radiculopathy and back
pain/lumbago. He described his treatment of appellant’s low back with selective nerve root
injections, including injections of Depomedrol and Lidocaine.
The findings of July 1, 2009 electromyogram (EMG) and nerve conduction velocity
(NCV) testing showed decreased conduction velocity and amplitude of the right peroneal motor
nerve, increased distal latency of the right peroneal F-wave, increased insertional activity and
abnormal morphology in a predominantly L5 distribution in the right leg suggestive of a
proximal lesion at the L5 root level. It was noted that these findings had to be correlated
clinically.
Appellant again requested reconsideration of his claim alleging that he had failed back
surgery syndrome due to his January 6, 2006 employment injury. In a May 13, 2010 decision,
the Office affirmed its January 20, 2009 decision finding that he did not submit well-rationalized
medical evidence in support of his claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.5 The medical
evidence required to establish a causal relationship between a claimed condition or period of
disability and an employment injury is rationalized medical opinion evidence. Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the compensable employment factors. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
The Office accepted that on January 6, 2006 appellant sustained a lumbosacral
sprain/strain, lumbago, sciatica and lumbar radiculopathy while climbing over a machine he was
repairing. On April 20, 2006 appellant underwent decompressive lumbar microlaminectomy,
4

5 U.S.C. §§ 8101-8193.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

bilateral microdiscectomy, removal of scar and posterior lumbar interbody fusion at L5-S1 with
instrumentation. The procedures were authorized by the Office. Appellant had previously
undergone surgery at L5-S1 in 1989. He alleged that he sustained medical conditions due to his
January 6, 2006 employment injury in addition to those already accepted, including failed back
surgery syndrome, right leg muscle atrophy, left knee degeneration, nerve damage and abnormal
posture and gait. In January 20, 2009 and May 13, 2010 decisions, the Office denied appellant’s
claim on the grounds that he did not submit sufficient medical evidence in support thereof.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he sustained additional medical conditions due to his January 6, 2006 employment injury.
Appellant submitted reports dated in November and December 2008 in which
Dr. Albanna diagnosed such conditions as lumbago and lumbar degenerative disc disease and
detailed his treatment of the lumbar spine with epidural steroid injections. Dr. Albanna did not
provide any indication that appellant sustained medical conditions due to his January 6, 2006
employment injury in addition to those already accepted.7 In reports dated in June and
July 2009, he diagnosed various conditions, including lumbosacral spondylolysis without
myelopathy, lumbar disc displacement, degenerative disc disease, postlumbar laminectomy
syndrome, lumbar radiculopathy and back pain/lumbago. Dr. Albanna described his treatment of
appellant’s low back with selective nerve root injections, including injections of Depomedrol and
Lidocaine. Although some of the conditions diagnosed by Dr. Padda were not among the
conditions accepted by the Office, Dr. Padda did not provide any opinion that these conditions
were related to appellant’s January 6, 2006 employment injury.
The findings of the July 1, 2009 EMG and NCV testing showed decreased conduction
velocity and amplitude of the right peroneal motor nerve, increased distal latency of the right
peroneal F-wave, increased insertional activity and abnormal morphology in a predominantly L5
distribution in the right leg suggestive of a proximal lesion at the L5 root level, but there is no
opinion in the record showing that these abnormal findings were related to the January 6, 2006
employment injury or other employment factors.
For these reasons, appellant has not established that he sustained additional medical
conditions due to his January 6, 2006 employment injury.8
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained medical conditions due to his January 6, 2006 employment injury in addition to those
already accepted.

7

In a December 10, 2008 note, Dr. Albanna diagnosed lumbago and indicated that appellant was off work on
December 11, 2008. He did not describe the cause of this disability.
8

On appeal, appellant argued that the medical evidence showed that he had failed back surgery syndrome, but he
did not identify rationalized medical evidence which supported this argument.

4

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

